Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1 and 3-14 in the reply filed on January 21st, 2022 are acknowledged. Claims 1, 3 and 9 have been amended. Claim 2 has been cancelled. Claims 15-20 have been withdrawn from consideration.  Claims 1 and 3-20 are pending.
Action on merits of claims 1 and 3-14 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0267358, hereinafter as Choi ‘358) in view of Choi (US 2015/0048333, hereinafter as Choi ‘333).

2a display panel including a plurality of pixels (Fig. 17, (110); [0140]) and configured to display an image;  
3a window (Fig. 23B, (323); [0197]) disposed on the display panel; and  
4a multi-viewpoint layer (Fig. 23B, (321); [0197]) provided between the display panel and the window, the multi-5viewpoint layer comprising a plurality of lenses.  
Choi ‘358 teaches the display panel comprises a plurality of pixel areas in which a plurality of pixels 3respectively disposed, and non-pixel areas disposed between the plurality of pixel areas (see Figs. 19-24); the plurality of lenses (DP; [0234]) are disposed to correspond to the plurality of pixel areas, srespectively.  
Thus, Choi ‘358 is shown to teach all the features of the claim with the exception of explicitly the limitation: “4the plurality of lenses disposed to correspond to the plurality of pixel areas on a one to one basis, srespectively”.  
However, Choi ‘333 teaches the plurality of lenses (302a, area A, see Fig. 3 annotated).
are disposed to correspond to the plurality of pixel areas (370a-c; [0055]) on a one to one basis, srespectively.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Choi ‘358 by having the plurality of lenses are disposed to correspond to the plurality of pixel areas on a one to one basis, srespectively in order to improve the light efficiency of the organic light emitting diode display (see para. [0053]) as suggested by Choi ‘333.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of lenses that can be arranged In re Einstein, 8 USPQ 167.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    389
    402
    media_image1.png
    Greyscale

 Fig. 3 (Choi ‘333_annotated)

Regarding Claim 3, Choi ‘358 teaches 3a light emission area (Fig. 30, (E); [0253]); and 4a non-light emission area adjacent to the light emission area (see Fig. 30) 
Thus, Choi ‘358 is shown to teach all the features of the claim with the exception of explicitly the limitation: “4each of the plurality of lenses is disposed in the light emission area of a corresponding 6pixel”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of lenses that can be arranged In re Einstein, 8 USPQ 167.

	Regarding Claim 4, Choi ‘358 teaches an organic light emitting element (see para. [0251]) including a light emission layer (415b; [0256]) disposed to 32correspond to the light emission area.  

	Regarding Claim 5, Choi ‘358 teaches a thin-film encapsulation layer (7; [0126]) covering the plurality 3of pixels (see Fig. 12); and 4the multi-viewpoint layer is disposed on a top surface of the thin-film encapsulation layer (see Fig. 23B).  

	Regarding Claim 6, Choi ‘358 is shown to teach all the features of the claim with the exception of explicitly the features: “a distance between a lens 2and a pixel corresponding to each other is in a range of about 10 µm to about 450 µm”.  
	However, it has been held to be within the general skill of a worker in the art to select a distance between a lens 2and a pixel corresponding to each other is in a range of about 10 µm to about 450 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

	Furthermore, it has been held to be within the general skill of a worker in the art to have each of the plurality of 2lenses has a height in a range of about 1 µm to about 20 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 8, Choi ‘358 teaches each of the plurality of 2lenses has a pitch (P; [0123]) smaller than a size of each of the plurality of pixels (see Fig. 23B; [0123]).  

Regarding Claim 9, Choi ‘358 teaches each of the plurality of 2lenses has a radius of curvature in a range of about 5 µm to about 20 µm (see para. [0202] and [0204]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of 2lenses has a radius of curvature in a range of about 5 µm to about 20 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 105 USPQ 233. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘358 and Choi ‘333 as applied to claim 1 above, and further in view of Hamagishi (US 2016/0205383, hereinafter as Hama ‘383).
Regarding Claim 10, Choi ‘358 teaches N lenses among the plurality of lenses, 33where N is an integer greater than 2 (see para. [0117]).  
Thus, Choi ‘358 and Choi ‘333 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the multi-viewpoint layer comprises a plurality of viewpoint units; and each of the plurality of viewpoint units”.
However, Hama ‘383 teaches the multi-viewpoint layer comprises a plurality of viewpoint units (see Fig. 2, (VW1-VWn); [0065]-[0066]); 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Choi ‘358 and Choi ‘333 by having the multi-viewpoint layer comprises a plurality of viewpoint units for the purpose of providing a multi-view image 


Regarding Claim 11, Hama ‘383 teaches the N lenses comprise a reference lens and (N-1) peripheral lenses; and 3a center point of the reference lens matches a center point of a reference pixel 4corresponding to the reference lens (see Figs. 2 and 3).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reference lens that can be arranged in any order, such that the center point of the reference lens matches the center point of a reference pixel 4corresponding to the reference lens involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 12, Choi ‘358 and Hama ‘383 are shown to teach all the features of the claim with the exception of explicitly the limitation: “center points of the (N-1) 2peripheral lenses are disposed at different positions from center points of peripheral pixels 3respectively corresponding to the (N-1) peripheral lenses”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reference lens that can be arranged in any order, such that center points of the (N-1) 2peripheral lenses are disposed at different positions from center points of peripheral pixels 3respectively corresponding to the (N-1) peripheral lenses involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer that can be arranged in any order, such that it is 2between the multi-viewpoint layer and the window involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 14, Choi ‘358 teaches a protection layer (225; [0174]).
	Choi ‘358 and Hama ‘383 are shown to teach all the features of the claim with the exception of explicitly the limitation: “at least one of a 2functional layer and a protection layer disposed between the multi-viewpoint layer and the 3window”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protection layer that can be arranged in any order, such that the protection layer disposed between the multi-viewpoint layer and the 3window involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-14, filed on 01/21/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DZUNG TRAN/
Primary Examiner, Art Unit 2829